                      Case 6:17-cv-00841-SI          Document 64        Filed 12/26/18      Page 1 of 2



 I   Dennis Gines
 2   S.ID. No, 12019691
 3   Oregon State Penitentiary
 4   2605 State Street
 5   Salem, Oregon 97310,
 6
 7             Attorney Appearing Pro Se Litigant ,
 8
 9
10                                   IN THE UNITED STATES DISTRICT COURT
11
12                                     FOR THE DISTRICT OF OREGON
13
14                                        ====-==============
15
16
17   GINES DENNIS,,
18                                                                     Case No. 6, 17-CV -00841- SI,
19                      Plaintiff,                                     Honorable , Michael H. Simon ,
20                                                                     United States District Judge.
21   Vs.
22
23
24   OREGON DEPARTMENT OF
25   CORRECTIONS (ODOC), a political
26   subdivision in charge of the Oregon State
27   Penitentiary (OSP), COLETTE PETERS,
28   Director (ODOC), BRANDON KELLY,
29   Superintendent , OSP, JEFF PREMO,
30   Superintendent OSP; KEITH DAVIS, OSP
31   Food Services Manager, RICHARD RIDDERBUSCH,
32   OSP Assistant Food Services Manager; DIGIVLIO, C.                    JURY TRIAL IS DEMANDED
33   Medical Director of (ODOC); CARRIE COFFEY OSP
34   Health Services Manager; JULIE McCRAE,OSP
35   Health Nurse; BRENDA MAGEE, OSP Health
36   Services Nurse Manager; OREGON STATE BOARD
37   OF NURSING (OSBN) a political subdivision of
38   the executive branch of the State of Oregon;                              42.   u.s.c. § 1983:
39   GAVENAN KATE BRANIN OSBN Director;
40   ROBERTA POOLE,OSBN Complaint
41   Intake Coordinator, UNKOWN DEFNDANT 1S,
42   WHO AT THE TIME WAS INVOLVED BUT
43   WAS UNABLE TO OBTAIN THIER NAMES.
44
45             Defendant 1s.
46   PLA.INtTIFS-MOTfON FOR RBPLY TO DBFENbANT1SMOtION FOR SUMMARYJUDGMENT
47
48         •    under the rules provided under federal rules of civil procedure 1s, this plaintiff is requesting that

49              the courts enter an order in favor of plaintiff, under the color of the law as to the rules and

50              policy 1s ,are clear, and under facts ofrecords by both party1s in defendanl's responses from the


     Page# 1 - of - 2 -Pages : Plaintiffs Motion for Reply to Defendant's Summary Judgment Request :
                   Case 6:17-cv-00841-SI          Document 64          Filed 12/26/18   Page 2 of 2



 1           Defendant1s state issue 1s clear in support of this Plaintiff and how can you not agree that the rules

 2           were not followed under the Oregon Administrative Rules in OAR, 291: as Department of

 3           Corrections staff has to follow in context to the writing such and they have no out side the line

 4          authority in order to do so or under Oregon Civil Litigation Laws are subjected to Punishment

 5          under them as Individuals , not supported by the State in an Tort or Civil Action IF filed, as the

 6          Records shows that The state Police were requested to step in and see about the issues, as an

 7          Result, she no longer Works Here. In-support of this Action of an (1983), for Violations against

 8          this Party, this Plaintiff,

                   1st-Compensation for Damages - Injury's Done:
                   2"d - Compensation for Punitive Damages Done :
                     3rd-Compensation for Deliberate Indifference of Prison Official's for
                      which Damages could of been more limited if Prison Staff would of
                    Followed the Rules and Policies in Division 291-under The Department
                                      of Corrections Rules and Policies.
                     4th- Permanent Injunction Relief for Changes of not follow Standard
                    Procedures for Issue of Conditions of Work areas as Proscribed By the
                    Rules out Lined In The Department of Corrections Kitchen Work Areas
                                 Qualification See OAR: 291-061- Division:
 9
10   Under the Above in Incorporated with all stated Documents if you would read the Declarations done in

11    support of The Defendant's as shown that stated Plaintiff is correct in is issues and this should of never

12   happened. As this action would be just on completion of The Court issuing Orders to The Department of

13     Corrections Employees to address this issue and see to The Acts Requested as also requested in The

14           Paying of Court Costs and Litigation, and Attorney Fees if Party's Wish to Go to Trial.

15   This Plaintiff Requests that you The Courts Issue in Favor of This Plaintiff and Award Issues Requested

16   in this Action so as to change issues from Occurring Again as this Court Records Shows This Is Not The

17                         Only Case That Was Presented Under Theses Similar Issues.

18                                        In-closed Documents in Support of, .

19
                                                              ·~
                             Respectively Submitted by, I= \ 0 ~ / 0 . ia::nwn
                                                                                   \




20

21                             Dated on This Date of, J;l ~ ;I i) . .~··· 16'

     Page# 2 - of - 2 -Pages : Plaintiffs Motion for Reply to Defendant's Summary Judgment Request :
